Name: Commission Regulation (EC) No 2283/97 of 17 November 1997 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products and Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy;  agricultural policy
 Date Published: nan

 18 . 11 . 97 |~EN Official Journal of the European Communities L 314/ 13 COMMISSION REGULATION (EC) No 2283/97 of 17 November 1997 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products and Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Article 2a (2) of Regulation (EEC) No 3665/87 is respected the product groups should be tightly circums ­ cribed and for certain products the validity of export licences should extend to products that in fat content are immediately adjacent to the product for which the refund was fixed in advance; Whereas Commission Regulation (EEC) No 210/69 (9), as last amended by Regulation (EC) No 418/97 ( 10), requires notification of information on applications for export licences and their use ; whereas Regulation (EEC) No 210/69 should be amended to cover notification of the licence use introduced by this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1587/96 (2), and in particular Article 17 (14) thereof, Whereas Article 2a (2) of Commission Regulation (EEC) No 3665/87 (3), as last amended by Regulation (EC) No 2114/97 (4), lays down rules for the use of export licences with advance fixing of the refund for the exportation of products with a 12-digit code other than that shown in Section 16 of the licence; whereas this provision becomes applicable in a specific sector only if product categories as referred to in Article 13a of Commission Regulation (EEC) No 3719/88 (s), as last amended by Regulation (EC) No 1404/97 (% or product groups as referred to in point (b) of the first subparagraph of Article 2a (2) of Regulation (EEC) No 3665/87 have been defined; HAS ADOPTED THIS REGULATION: Whereas for the milk and milk product sector, product categories are already defined in Article 3 of Commission Regulation (EC) No 1466/95 Q, as last amended by Regu ­ lation (EC) No 2179/97 (8); whereas these categories are those provided for in the Agreement on Agriculture in the GATT Agreements; whereas in the interests of sound management this use of categories should be retained and Article 2a (2) of Regulation (EEC) No 3665/87 applied on the basis only of defined product groups; Article 1 Regulation (EC) No 1466/95 is hereby amended as follows : 1 . Article 3 is replaced by the following: 'Article 3 1 . For the purposes of the Agreement on Agricul ­ ture included in the Uruguay Round GATT Agree ­ ments the four product categories are those set in Annex II . 2 . The second paragraph of Article 13a of Regula ­ tion (EEC) No 3719/88 shall not apply to the products indicated in Article 1 ( 1 ). 3 . For the purposes of point (b) of the first subpara ­ graph of Article 2a (2) of Regulation (EEC) No 3665/87, and without prejudice to the application of Article 3a (3) below, the product groups shall be those set in Annex III .'; Whereas in the milk sector refund rates are highly dif ­ ferentiated, notably according to fat content; whereas so that this arrangement will not be called into question while at the same time the proportionality objective of ') OJ L 148 , 28 . 6 . 1968 , p . 13 . 2) OJ L 206, 16 . 8 . 1996, p. 21 . 3) OJ L 351 , 14 . 12 . 1987, p . 1 . 4) OJ L 295, 29 . 10 . 1997, p. 3 . 5) OJ L 331 , 2 . 12. 1988 , p . 1 . j OJ L 194, 23 . 7. 1997, p . 5 . j OJ L 144, 28 . 6. 1995, p . 22. 8) OJ L 298 , 1 . 11 . 1997, p . 67 . (9) OJ L 28 , 5 . 2 . 1969, p . 1 . ( 10) OJ L 64, 5 . 3 . 1997, p . 3 . L 314/ 14 EN Official Journal of the European Communities 18 . 11 . 97 2. the following Article 3a is added : 'Article 3a 1 . Licence applications and licences shall carry in Section 16 the 12-digit product code of the milk product nomenclature for export refunds . The licence shall be valid for that product alone except as specified hereunder. 2 . For products falling within CN codes 0401 , 0402, 0403 , 0404, 0405 and 2309 , if the refund rate is identical for several codes in the same category as indi ­ cated in Annex II the licence holder may on request obtain a change of code before accomplishment of the formalities referred to in Article 3 or 25 of Regulation (EEC) No 3665/87. 3 . Notwithstanding point (b) of the first subpara ­ graph of Article 2a (2) of Regulation (EEC) No 3665/87, an export licence with advance fixing of the refund shall also be valid for exportation of a product with a 12-digit code other than that entered in Section 16 of the licence if the two products are adjacent in one of the groups set in Annex III or both are in group 23 . 4 . In cases covered by paragraph 3 the refund shall be calculated in accordance with points (a) and (b) of the second subparagraph of Article 2a (2) of Regulation (EEC) No 3665/87.'; 3 . in the Annex the heading 'Annex' is replaced by 'Annex I'; 4 . the Annexes to this Regulation are added as Annex II and Annex III . Article 2 Article 6 (2) of Regulation (EEC) No 210/69 is hereby amended as follows : 1 . in point (d), ' the second subparagraph of Article 3 ( 1 ) of Regulation (EC) No 1466/95' is replaced by 'Article 3a (2) of Regulation (EC) No 1466/95'; 2 . the following point (h) is added : '(h) the quantities for which application of Article 3a (3) of Regulation (EC) No 1466/95 has been accepted, giving the code of the milk product nomenclature for export refunds that is entered in Section 16 of the export licence issued and that for the product actually exported.' Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply to exports for which the formalities referred to in Article 3 or 25 of Regulation (EEC) No 3665/87 are completed on or after the date of its entry into force . On application by licence holders by 26 March 1998 at the latest the provisions of Article 1 shall apply to exports for which the abovementioned formalities were completed on or after 1 July 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 November 1997 . For the Commission Franz FISCHLER Member of the Commission 18 . 11 . 97 (~EN Official Journal of the European Communities L 314/ 15 ANNEX 'ANNEX II Product categories set by Article 3 ( 1 ) of Regulation (EC) No 1466/95 Number Description I Butter, other fats and oils derived from milk and spreads falling within CN code ex 0405 II Skimmed-milk powder falling within CN code 0402 10 III Cheese and curd falling within CN code 0406 IV Other milk products falling within CN codes 0401 , 0402 except 0402 10 , ex 0403, 0404 90 and ex 2309 ANNEX III Product groups set by Article 3 (3 ) of Regulation (EC) No 1466/95 Group Milk product code No (nomenclature for export refunds) 1 0401 10 10 9000 0401 20 11 9100 0401 20 11 9500 0401 20 91 9100 0401 20 91 9500 0401 30 11 9100 0401 30 11 9400 0401 30 11 9700 0401 30 31 9100 0401 30 31 9400 0401 30 31 9700 0401 30 91 9100 0401 30 91 9400 0401 30 91 9700 2 0401 10 90 9000 0401 20 19 9100 0401 20 19 9500 0401 20 99 9100 0401 20 99 9500 0401 30 19 9100 0401 30 19 9400 0401 30 19 9700 0401 30 39 9100 0401 30 39 9400 0401 30 39 9700 0401 30 99 9100 0401 30 99 9400 0401 30 99 9700 3 0402 21 1 1 9200 0402 21 1 1 9300 0402 21 1 1 9500 0402 21 1 1 9900 0402 21 91 9100 0402 21 91 9200 0402 21 91 9300 0402 21 91 9400 0402 21 91 9500 0402 21 91 9600 0402 21 91 9700 I 0402 21 91 9900 Group Milk product code No (nomenclature for export refunds) 4 0402 21 17 9000 0402 21 19 9300 0402 21 19 9500 0402 21 19 9900 0402 21 99 9100 0402 21 99 9200 0402 21 99 9300 0402 21 99 9400 0402 21 99 9500 0402 21 99 9600 0402 21 99 9700 0402 21 99 9900 5 0402 29 15 9200 0402 29 15 9300 0402 29 15 9500 0402 29 15 9900 0402 29 91 9100 0402 29 91 9500 6 0402 29 19 9200 0402 29 19 9300 0402 29 19 9500 0402 29 19 9900 0402 29 99 9100 0402 29 99 9500 7 0402 91 11 9110 0402 91 11 9120 0402 91 31 9100 0402 91 51 9000 0402 91 91 9000 L 314/ 16 [ EN 1 Official Journal of the European Communities 18 . 11 . 97 Group No Milk product code (nomenclature for export refunds) 17 0403 90 1 1 9000 0403 90 13 9200 0403 90 13 9300 0403 90 13 9500 0403 90 13 9900 0403 90 19 9000 0403 90 0403 90 0403 90 0403 90 0403 90 0403 90 31 9000 33 9200 33 9300 33 9500 33 9900 39 9000 19 0403 90 51 9100 0403 90 51 9300 0403 90 53 9000 0403 90 59 9110 0403 90 59 9140 0403 90 59 9170 0403 90 59 9310 0403 90 59 9340 0403 90 59 9370 0403 90 59 9510 0403 90 59 9540 0403 90 59 9570 20 Group No Milk product code (nomenclature for export refunds) 8 0402 91 11 9310 0402 91 11 9350 0402 91 11 9370 0402 91 31 9300 0402 91 51 9000 0402 91 91 9000 9 0402 91 19 9110 0402 91 19 9120 0402 91 39 9100 0402 91 59 9000 0402 91 99 9000 10 0402 91 19 9310 0402 91 19 9350 0402 91 19 9370 0402 91 39 9300 0402 91 59 9000 0402 91 99 9000 11 0402 99 11 9110 0402 99 11 9130 0402 99 11 9150 0402 99 31 9110 0402 99 31 9300 0402 99 31 9500 0402 99 91 9000 12 0402 99 11 9310 0402 99 1 1 9330 0402 99 1 1 9350 0402 99 31 9150 0402 99 31 9300 0402 99 31 9500 0402 99 91 9000 13 040299 199110 0402 99 19 9130 0402 99 19 9150 0402 99 39 9110 0402 99 39 9300 0402 99 39 9500 0402 99 99 9000 14 0402 99 19 9310 0402 99 19 9330 0402 99 19 9350 0402 99 19 9150 0402 99 19 9300 0402 99 19 9500 0402 99 19 9000 15 0403 10 11 9400 0403 10 11 9800 0403 10 13 9800 0403 10 19 9800 16 0403 10 31 9400 0403 10 31 9800 0403 10 33 9800 0403 10 39 9800 0403 90 61 9100 0403 90 61 9300 0403 90 63 9000 0403 90 69 9000 21 0404 90 21 9100 0404 90 23 9120 0404 90 23 9130 0404 90 23 9140 0404 90 23 9150 22 0404 90 81 9100 0404 90 83 9110 0404 90 83 9130 0404 90 83 9150 0404 90 83 9170 23 0405 10 11 9500 0405 10 11 9700 0405 10 19 9500 0405 10 19 9700 0405 10 30 9100 0405 10 30 9300 0405 10 30 9500 0405 10 30 9700 0405 10 50 9100 0405 10 50 9300 0405 10 50 9500 0405 10 50 9700 0405 10 90 9000 0405 20 90 9500 0405 20 90 9700 0405 90 10 9000 0405 90 90 9000 '